Case 7:20-cv-09071-NSR Document 13 Filed 01/25/21 Page 1 of 7
     Case 7:20-cv-09071-NSR Document 13 Filed 01/25/21 Page 2 of 7




         would likely, in the good faith opinion of the producing person, seriously harm the

         producing person's business, commercial, financial, or personal interests or cause

         the producing person to violate his, her, or its privacy or confidentiality obligations

         to others. Where the confidential portion is reasonably separable from the non­

         confidential portion, via redaction or otherwise, only the confidential portion shall

         be so designated.

3.       With respect to the confidential portion of any Discovery Material other than

         deposition transcripts and exhibits, the producing person or that person's counsel

         may designate such portion as "Confidential" by stamping or otherwise clearly

         marking as "Confidential" the document or protected portion in a manner that will

         not interfere with legibility or audibility. Deposition testimony may be designated

         as "Confidential" either on the record during the deposition or in writing within thirty

         (30) business days of receipt of the transcript. If so designated, the final transcript of

         the designated testimony shall be bound in a separate volume and marked

         "Confidential Information Governed by Protective Order" by the reporter.

4.       If at any time prior to the trial of this action, a producing person realizes that some

         portion of Discovery Material that that person previously produced without

         limitation should be designated as "Confidential," the producing person may so

         designate that portion by promptly notifying all parties in writing. Such designated

         portion of the Discovery Material will thereafter be treated as Confidential under the

         terms of this Order. In addition, the producing person shall provide each other party

         with replacement versions of such Discovery Material that bears the "Confidential"

         designation within seven (7) business days of providing such notice.



                                                2
          Case 7:20-cv-09071-NSR Document 13 Filed 01/25/21 Page 3 of 7




Who May Receive Confidential Materials

     5.       No person subject to this Order, other than the producing person, shall disclose any

              Confidential Discovery Material to any other person whomsoever, except to:

              (a)    the parties to this action, including employees of Montefiore Medical Center

                     whom Montefiore determines have a need to review the materials or who may

                     have knowledge of the underlying dispute and/or may serve as witnesses in

                     this matter;

              (b )   counsel retained specifically for this action, including any paralegal, clerical

                     or other assistant employed by such counsel and assigned specifically to

                     work on this action as well as in-house counsel;

              (c)    as to any document, its author, its addressee, and any other person shown

                     on the face of the document as having received a copy;

              (d)    any witness who counsel for a party in good faith believes may be called

                     to testify at trial or deposition in this action, provided such person has first

                     executed a Non-Disclosure Agreement in the form annexed hereto;

              (e)    any person retained by a party to serve as an expert witness or consultant or

                     otherwise provide specialized advice to counsel in connection with this

                     action, provided such person has first executed a Non-Disclosure Agreement

                     in the form annexed hereto;

              (f)    any mediator engaged by the parties to this action;

              (g)    stenographers and video technicians engaged to transcribe or record

                     depositions conducted in this action;

              (h)    independent photocopying, graphic production services, or other litigation

                     support services employed by the parties or their counsel to assist in this
                                                    3
          Case 7:20-cv-09071-NSR Document 13 Filed 01/25/21 Page 4 of 7



                     action, including computer service personnel performing duties in relation to

                     a computerized litigation system;

              (i)    the Court and its staff; and

              (j)    any other person whom the producing person, or other person designating

                     the Discovery Material "Confidential," agrees in writing may have access to

                     such Confidential Discovery Material.

     6.       Prior to the disclosure of any Confidential Discovery Material to any person referred

              to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel

              with a copy of this Protective Order and shall sign a Non-Disclosure Agreement, in

              the form annexed hereto, stating that that person has read this Order and agrees to

              be bound by its terms. Counsel shall retain each signed Non- Disclosure Agreement,

              hold it in escrow, and produce it to opposing counsel either prior to such person

              being permitted to testify (at deposition or trial) or at the conclusion of the case,

              whichever comes first.

Filing Confidential Materials in this Action

     7.       Any party who objects to any designation of confidentiality, may at any time prior

              to the trial of this action serve upon the designating person and all other parties a

              written notice stating with particularity the grounds of the objection. Any party who

              requests still further limits on disclosure (such as "attorney's eyes only," reserved

              for extraordinary circumstances) may also at any time prior to the trial of this action

              serve upon all other parties a written notice stating with particularity the grounds for

              requesting such a designation. If agreement regarding either issue cannot be reached

              promptly, counsel for all affected persons shall request a joint telephone call with

              the Court to obtain a ruling in order to decide the issue.
                                                    4
          Case 7:20-cv-09071-NSR Document 13 Filed 01/25/21 Page 5 of 7



     8.       Notwithstanding the designation of material as "Confidential" in discovery, there is

              no presumption that such Confidential Discovery Material will be filed with the

              Court under seal.

     9.       All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

              afford confidential treatment to any Discovery Material introduced in evidence at

              trial or submitted as evidence in support of any motion, even if such material was

              previously designated as Confidential or sealed during pretrial proceedings.

     10.      Each person who has access to Confidential Discovery Material shall take all due

              precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

     11.      If, in connection with this litigation, and despite having taken reasonable steps to

              prevent the disclosure of information that it claims is subject to a claim of attorney­

              client privilege or attorney work product, a producing person inadvertently discloses

              information subject to a claim of attorney-client privilege or attorney work product

              protection ("Inadvertently Disclosed Information"), such disclosure, in itself, shall

              not constitute or be deemed a waiver or forfeiture of any claim of privilege or work

              product protection with respect to the Inadvertently Disclosed Information and its

              subject matter.

     12.      If a disclosing person makes a claim of inadvertent disclosure, all receiving persons

              shall, within five (5) business days, return or destroy all copies of the Inadvertently

              Disclosed Information, and provide a certification of counsel that all such

              information has been returned or destroyed.




                                                    5
Case 7:20-cv-09071-NSR Document 13 Filed 01/25/21 Page 6 of 7
Case 7:20-cv-09071-NSR Document 13 Filed 01/25/21 Page 7 of 7
